Citation Nr: 0512260	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  99-12 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of the left fibula, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.

3.  Entitlement to special monthly pension.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to October 
1953.

This case comes before the Board of Veterans Appeals' on 
appeal from separate rating decisions by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a rating decision 
dated November 1998, the RO increased the disability rating 
for service connected residuals of left fibula disability to 
10 percent disabling, and declined to reopen a claim for 
service connection for a nervous condition.  A January 2002 
RO rating decision denied entitlement to special monthly 
pension.  The RO's December 2003 Supplemental Statement of 
the Case (SSOC) has considered the claim for service 
connection for a nervous disorder, to include PTSD, on the 
merits.  The Board notes that the RO's reopening of the claim 
is proper as the veteran has clearly cured the previous 
evidentiary defect of no competent evidence of current 
disability at the time of the last final denial in May 1979.  
See 38 C.F.R. § 3.156 (2004).

The issues of entitlement to service connection for acquired 
psychiatric disorder, to include PTSD, and entitlement to 
special monthly pension are addressed in the REMAND portion 
of the decision below.


FINDINGS OF FACT

The veteran's residuals of left fibula fracture are primarily 
manifested by complaint of left ankle pain, swelling and 
weakness, and clinical findings of swelling, no weakness or 
abnormal movement of the left ankle, normal muscle strength, 
normal gait cycle, functional ROM on observed walking and x-
ray evidence of mild degenerative changes of the ankle; the 
overall left ankle disability is no more than slight in 
degree with not more than moderate limitation of motion of 
the ankle..


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
residuals of left fibula fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 
3.321, 4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5010, 
5262, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to a rating in excess of 10 
percent for his residuals of left fibula fracture.  
Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records; his statements in support of claim; VA 
clinic records since the 1980; multiple VA examination 
reports, to include a VA joints examination report dated 
September 1998; and private treatment records pertaining to 
treatment for various disabilities other than left ankle 
disability.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122 (2000).  The Board considers all the evidence of 
record, but only reports the most probative evidence 
regarding the current degree of impairment which consists of 
records generated in proximity to and since the claims on 
appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.

Briefly summarized, the veteran received in service treatment 
for an undisplaced transverse fracture of the midshaft of the 
left fibula.  His initial VA examination in March 1979 
reflected his complaint of intermittent pain and swelling.  
X-ray examination demonstrated some deformity and widening of 
the junction of the middle and distal third of the left 
fibula.  His physical examination resulted in diagnoses of 
mild residuals of fracture of the left fibula, and residuals 
of immobilization involving the short hamstrings and 
tenosynovitis.  An RO rating decision dated May 1979 granted 
service connection for residuals of fracture of the left 
fibula, and assigned an initial noncompensable rating.

The veteran filed his claim for an increased rating in 1998.  
On VA joints examination in September 1998, he reported mild 
pain in the lateral aspect of the left ankle associated with 
swelling and difficulty with walking and standing.  He also 
reported weakness of the ankle with loss of balance.  His 
symptoms were precipitated by standing or walking for a long 
period of time, and alleviated by rest.  He obtained 
temporary pain control with use of Tylenol.  He was unable to 
perform activities such as yard chores.  He used a cane to 
prevent falls, but denied episodes of dislocation or 
recurrent subluxation.  On physical examination, the left 
ankle demonstrated 0 degrees of dorsiflexion, but the 
examiner was unable to measure plantar flexion as the veteran 
resisted movement due to complaint of severe pain on light 
manipulation.  The examiner was unable to comment on 
objective evidence of painful motion or instability due to 
the veteran's resistance to movement.  There was a 3 
centimeter edema of the left ankle which was neither warm nor 
red.  There was also tenderness to palpation on the left 
ankle, moderate over the lateral malleolus, with no redness, 
or heat, or abnormal movement.  There was no weakness or 
abnormal movement of the left ankle with normal muscle 
strength.  There was no visual dislocation or subluxation of 
the ankle.  The veteran manifested a normal gait cycle.  The 
examiner was unable to comment on ankylosis due to the 
veteran's resistance to movement, but the veteran was 
observed walking with functional range of motion (ROM) which 
excluded ankylosis.  There was no leg discrepancy.  An x-ray 
examination resulted in impressions of old tubular fracture, 
mild degenerative changes of the left ankle joint, and 
calcaneal spur at the plantar aponeurosis.  These were 
described as minor abnormalities.  The examiner offered 
diagnoses of residuals of left fibula fracture, and old 
fibula fracture with mild degenerative joint disease of the 
left ankle.

By means of a rating decision dated November 1998, the RO 
increased the disability evaluation for residuals of left 
fibula fracture to 10 percent disabling effective to the date 
of claim.

Thereafter, the veteran's extensive private and VA clinic 
records are essentially silent as to treatment for residuals 
of left fibula fracture.  VA podiatry consultations in 
February and April 1999 noted that the veteran manifested 
moderate left ankle swelling and difficulty with walking.  
His range of motion was complete with pain upon dorsiflexion 
(DF) and plantar flexion (PF).  He was given an assessment of 
degenerative joint disease of the ankle and foot and 
prescribed a cane for walking.  A June 2002 social work 
psychosocial assessment noted that there were no limitations 
attributable to the left lower extremity.

The severity of an left fibula disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. 4.71a.  
The RO has currently assigned a 10 percent rating for 
residuals of left fibula fracture under Diagnostic Code 5010.  
This rating represents traumatic arthritis, substantiated by 
x-ray examination, with painful but noncompensable limitation 
of motion of the affected part.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).  These diagnostic codes 
provide that arthritis will be rated on the basis of 
limitation of motion of the affected joint.  Id.  In this 
regard, Diagnostic Code 5271 provides a 10 percent evaluation 
when limitation of motion of the ankle is moderate and 20 
percent when it is severe.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when 
rated for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2004).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

The veteran primarily reports that his service connected 
residuals of left fibula fracture are manifested by pain, 
swelling and weakness of his left ankle joint.  His symptoms 
are aggravated by factors such as prolonged standing or 
walking.  He claims imbalance problems due to his ankle 
symptoms and uses a cane to assist with ambulation.  VA 
examination in December 1998 was significant for findings of 
left edema and tenderness to palpation on the left ankle and 
the lateral malleolus.  The examiner had difficulty obtaining 
complete clinic findings due to the veteran's resistance to 
movement on light manipulation reportedly due to severe pain.  
The examiner was able to report clinical findings of 0 
degrees of ankle dorsiflexion, no weakness or abnormal 
movement of the left ankle, normal muscle strength, normal 
gait cycle and functional ROM on observed walking.  X-ray 
examination demonstrated minor abnormalities of old tubular 
fracture, mild degenerative changes of the left ankle joint, 
and calcaneal spur at the plantar aponeurosis.  VA podiatry 
consultations in February and April 1999 observed the veteran 
to have moderate ankle swelling and difficulty with walking.  
However, his range of motion was complete with pain upon 
dorsiflexion (DF) and plantar flexion (PF).

In this case, the extensive lay and medical evidence of 
record is absent any evidence that the veteran's residuals of 
left fibula fracture results in occasional incapacitating 
exacerbations of disability.  VA examination in December 1998 
measured 0 degrees of dorsiflexion, and was unable to measure 
the degrees of plantar flexion due to the veteran's 
resistance.  However, the examiner described functional ROM 
on observed walking.  Moreover, the later evidence is 
relatively silent with respect to any significant limitation 
of motion with full motion being reported on outpatient 
visits in 1999.  Even with functional limitations, including 
pain, weakness and exacerbations, considered, there is no 
evidence to suggest that motion restriction approaches that 
which could be considered as severe.  Normal range of motion 
of the ankle is measured as 0-20 degrees of dorsiflexion and 
0-45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2004).  

The Board may give consideration to an alternatively higher 
rating under Diagnostic Code 5262.  The veteran primarily 
complains of residual disability anatomically and 
symptomatically involving the left ankle.  See 38 C.F.R. 
§ 4.20 (2004).  Under Diagnostic Code 5262, impairment of the 
fibula due to malunion with moderate ankle disability would 
warrant a higher 20 percent evaluation.  

A VA podiatry consultation 1999 noted complete ROM with pain 
upon dorsiflexion and plantar flexion while noting the 
veteran's difficulty with ambulation and prescription of a 
walking cane.  The examiner in 1998 was unable to comment on 
functional limitations due to the veteran's resistance to 
movement, but nonetheless found no evidence of weakness or 
abnormal movement, normal muscle strength, normal gait cycle 
and functional ROM on observed walking.  The preponderance of 
the evidence establishes that the veteran's residuals of left 
fibula fracture are primarily manifested by complaint of left 
ankle pain, swelling and weakness, and clinical findings of 
swelling, no weakness or abnormal movement of the left ankle, 
normal muscle strength, normal gait cycle, functional ROM on 
observed walking and x-ray evidence of mild degenerative 
changes of the ankle.  Even with consideration of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. §§ 4.3, 4.7, 4.40 and 4.45, the Board 
finds by a preponderance of the evidence that the veteran's 
left ankle disability is no more than slight in degree.  See 
38 C.F.R. § 4.71, Plate II (2004).  Thus, a rating in excess 
of 10 percent rating is not warranted under Diagnostic Code 
5262.

In so deciding, the Board has considered the veteran's 
descriptions of his disability symptoms as competent.  The 
medical evidence of record recording the clinical 
manifestations of his disability following examination is 
more probative regarding the degree and severity of his 
residuals of left fibula fracture disability.  This evidence 
does not support a higher rating.  The benefit of the doubt 
rule is not for application in this case.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 4.3 (2001).

The Board has considered whether the veteran's claim warrants 
referral to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash, 8 Vet. App. 
at 227.  In this case, the veteran has not required any 
extensive treatment for his residuals of left fibula fracture 
disability, and there is no lay or medical evidence to 
suggest that such disability markedly interferes with his 
employability.  There are no unusual medical findings to 
suggest that his 10 percent schedular rating is not 
commensurate with the average impairment in earning capacity 
for his type of disability.  38 C.F.R. § 4.1 (2004).  The 
Board, therefore, finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (Aug. 16, 1996).

The Board has also carefully reviewed the claims folder to 
ensure that the provisions of the Veterans Claims Assistance 
Act (VCAA) of 2000 have been satisfied.  The veteran filed 
his claim in 1998, and the VCAA was enacted into law on 
November 9, 2000.  106 P.L. 475, 114 Stat. 2096 (2000).  In 
pertinent part, this law redefined VA's notice and duty to 
assist requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The Court of Appeals for Veterans Claims (CAVC) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In this case, the initial AOJ decision was made prior to 
enactment of the VCAA on November 9, 2000.  RO contacts with 
the veteran in July and August 1998, by both letter and 
telephone communication, advised him of the types of the 
relative duties on the part of himself and VA in developing 
his claim.  Throughout the appeal, the RO has provided the 
veteran a Statement of the Case (SOC) and SSOC's which have 
periodically advised him of the legal standards applicable to 
the claim, the evidence reviewed, and the Reasons and Bases 
for denying his claim.  The veteran was provided his VCAA 
letter on March 26, 2002, which advised him of the types of 
evidence and/or information deemed necessary to substantiate 
his claim as well as the relative duties on the part of 
himself and VA in developing the claim.  This letter 
specifically advised him that he need to submit "[m]edical 
evidence that your left ankle condition has aggravated."  
The letter further advised the veteran to either advise the 
RO of the existence of additional evidence, or to submit such 
evidence himself.  The December 2003 SSOC again advised the 
veteran of the VCAA criteria, to include the provision of 
38 C.F.R. § 3.159(b)(1) indicating that he should provide any 
evidence in his possession that pertains to his claim.  Based 
upon the above, the Board finds that the content requirements 
of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) have been 
satisfied.

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claim.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decision.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.

In the claim at hand, the veteran has provided lay 
descriptions of his symptoms and argument in support of his 
claims.  VA has obtained all identified evidence pertinent to 
the claim, and provided him VA examination.  The veteran has 
not identified the existence of any additional records, and 
the Board can discern no reason of record as to how any 
defect with respect to the VCAA timing requirement in this 
case would result in prejudicial error as it pertains to the 
merits of the claim and/or the substantive rights of the 
veteran.  See 38 C.F.R. § 20.1102 (2004) (an error or defect 
by the Board which does not affect the merits of the issue or 
the substantive rights of a claimant will be considered 
harmless error and not a basis for vacating or reversing a 
decision).

The Board also finds that the duty to assist provisions of 
38 U.S.C.A. § 5103A have been satisfied.  All available and 
pertinent VA and non-VA records have been associated with the 
claims folder.  The veteran was afforded VA examination in 
December 1998 in order to assess the current state of his 
disability.  The subsequently obtained treatment records do 
not reflect an increased severity of disability so as to 
require a new examination.  See VAOPGCPREC 11-95 (Apr. 7, 
1995).  The Court has concluded that the VCAA does not 
require a remand where a claimant was fully notified and 
aware of the type(s) of evidence required to substantiate the 
claim and that no additional assistance would aid in further 
developing a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA has complied with its duties under the VCAA.


ORDER

An increased rating for residuals of left fibula fracture is 
denied.


REMAND

The veteran claims entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  In service, 
he underwent evaluation for an anxiety reaction with his 
October 1957 separation examination recording his claimed 
symptoms as follows: "trouble with frequent nightmares and 
excessive worrying; also states occasional elevated blood 
pressure; complaints possibly being based on nervousness."  
He alleges exposure to combat stressors while serving in 
Korea during the Korean War period and non-combat stressors 
while guarding prisoners of 


war that have not been verified.  There are conflicting 
assessments of records as to whether he manifests PTSD.  An 
extensive June 2002 VA psychiatric evaluation, conducted in 
the clinical setting by a doctor, a social worker and a Ph. 
D, concluded that the veteran met the criteria for a PTSD 
diagnosis.  A private forensic psychiatrist evaluation, 
conducted in May 2002, reached the same conclusion.  On the 
other hand, a formal July 2003 formal PTSD examination, based 
upon review of the claims folder, concluded that the veteran 
did not meet the criteria for a PTSD diagnosis.  Rather, the 
examiner offered a diagnosis of depressive disorder not 
otherwise specified (NOS). 

The veteran voiced complaint of frequent nightmares, 
excessive worrying and nervousness on his separation 
examination.  His statements, along with statements from a 
lay witness, offer evidence of continuity of symptoms 
thereafter.  There is no medical opinion of record as to 
whether his currently diagnosed psychiatric disorders other 
than PTSD may be related to event(s) in service.  In this 
circumstance, the Board is of the opinion that a VA opinion 
is necessary in this case to determine whether the veteran 
has an acquired psychiatric disorder that was first 
manifested and/or is related to event(s) in service.  
38 U.S.C.A. § 5103A(d) (West 2002).

Prior to obtaining this opinion, the RO should take the 
necessary steps to verify the claimed PTSD stressors.  The 
veteran claims that, while serving with the 65th Infantry in 
Korea, he came under enemy attack with multiple casualties to 
his unit at "Kelly Hill" in early "1952."  See VA Form 21-
4138 received July 9, 2-4.  He has submitted his service 
personnel records which actually show that he was assigned to 
65th Infantry during the time period from January to March 
1953.  On this evidence, the RO should seek verification of 
the veteran's claimed combat stressors with the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR) as to 
whether the veteran's unit, HqCO 3dBn 65th Inf, came under 
enemy attack with multiple casualties at "Kelly Hill" 
during the time period from January to March 1953.



Thereafter, the RO should adjudicate and identify the 
stressor(s) to which the veteran was exposed in service, if 
any, and afford the veteran examination by panel of two 
psychiatrists in order to obtain opinion as to whether the 
veteran has an acquired psychiatric disorder that was first 
manifested in service and/or is related to event(s) in 
service.  

The veteran also claims that his physical and mental 
impairments are so severe as to require aid and attendance to 
protect him from the hazards of his daily environment.  See 
38 C.F.R. § 3.352(a) (2004).  His recent VA clinic records 
include a June 2002 VA social work psychosocial assessment 
concluding that he required supervision in maintaining 
personal hygiene and in managing his psychosocial problems.  
He also had an instance of incurring a head contusion after 
falling down during an apparent episode of vertigo.  This 
assessment suggests that the veteran's disabilities may have 
worsened since the VA aid and attendance examination 
performed in May 2001.  Therefore, the Board is of the 
opinion that the veteran should undergo another aid and 
attendance examination with benefit of review of the claims 
folder.  VAOPGCPREC 11-95 (Apr. 7, 1995).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should conduct the following development 
actions:
	a) obtain the veteran's complete VA clinic records 
since March 2002;
	b) clarify whether the veteran has ever received 
treatment for PTSD at the "Los Angeles VA" (see VA 
clinic record dated January 16, 2002); and 
	c) obtain complete clinic records from Drs. Helga I. 
Rodriguez and Fabio H. Lugo Gutierrez. 

2.  The RO should seek verification of the 
veteran's claimed combat and non-combat stressors 
with USASCRUR.  USASCRUR should be requested to 
provide any information available which might 


corroborate the veteran's alleged stressors and 
any other sources that may have pertinent 
information.  The RO should provide USASCRUR with 
the following:
a) copies of the veteran's service 
personnel records (as provided by the 
veteran in August 2003); and
b) a copy of the veteran's stressor 
statement contained in a VA Form 21-4138 
received July 9, 2004.
The RO should request USASCRUR to provide the 
following research:
a) verify whether the veteran's unit, HqCO 
3dBn 65th Inf, came under enemy attack with 
multiple casualties at "Kelly Hill" 
during the time period from January to 
March 1953; and 
b) verify any other claimed stressors 
reported by the veteran in his stressor 
statement.

3.  The RO should adjudicate and identify the 
stressor(s) to which the veteran was exposed in 
service, if any.

4.  Thereafter, the veteran should be scheduled 
for examination by panel of two psychiatrists in 
order to obtain opinion as to whether the veteran 
has an acquired psychiatric disorder that was 
first manifested in service and/or is related to 
event(s) in service.  The RO should accomplish the 
following action:
		a) provide the examiners a list of the 
accepted in-service stressors, if any;
	b) provide the examiners the claims folder 
(including all associated folders of medical 
records) and a copy of this Remand before the 
examination in order that they may review 
pertinent aspects of the veteran's service 
and medical history.


The examiners should then be requested to provide 
findings and opinion of the following questions:
a) If the examining physicians find that the 
veteran meets the criteria for a PTSD 
diagnosis, they should specifically identify 
which stressors are linked to the PTSD 
diagnosis; and
b) If the examining physicians find that the 
veteran does not have PTSD, they should 
reconcile this opinion with that of contrary 
opinions of record and provide opinion as to 
whether it is at least as likely as not 
(probability of 50% or greater) that any 
currently diagnosed psychiatric disorder was 
first manifested in service and/or is related 
to event(s) in service?

5.  The veteran should be afforded a VA 
examination for need of aid and attendance of 
another person or on account of being housebound.  
The claims file must be made available to the 
examiner.  The examination should clearly indicate 
the nature of the veteran's multiple disabilities 
and the impact of those disabilities on his 
ability to perform daily functions, to include 
whether the physical and/or mental nature of his 
disabilities render him unable to protect himself 
from the hazards or dangers incident to his daily 
environment and/or whether the veteran is 
substantially confined to his dwelling and the 
immediate premises as a result of these 
disabilities.

6.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his representative 
should be provided a supplemental statement of the 
case (SSOC) and an appropriate time to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


